UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
 _________________________________________
                                           )
JEFFERY COLEMAN,                           )
                                           )
      Plaintiff,                           )
                                           )
             v.                            ) Case No. 18-cv-01215 (APM)
                                           )
DISTRICT OF COLUMBIA WATER                 )
AND SEWER AUTHORITY,                       )
                                           )
      Defendant.                           )
_________________________________________ )

                           MEMORANDUM OPINION AND ORDER

        Defendant D.C. Water and Sewer Authority’s Motion to Dismiss rests on a single premise:

Plaintiff Jeffrey Coleman’s Equal Employment Opportunity Commission (“EEOC”) Intake

Questionnaire, filed on January 18, 2017, does not constitute a “charge” for purposes of the

limitations period under the Age Discrimination in Employment Act of 1967 (“ADEA”).

See Def.’s Mem. in Support of Mot. to Dismiss, ECF No. 10 [hereinafter Def.’s Mem.], at 5–10.

The parties agree that, if the Intake Questionnaire constitutes a “charge” under the ADEA, then

Plaintiff’s suit is timely; if not, the action is untimely.

                                                    I.

        As applicable here, the ADEA requires that an employee file a “charge” with the EEOC

“within 300 days after the alleged unlawful practice occurred . . .” 29 U.S.C. § 626(d)(1)(B). The

ADEA does not define the term “charge,” but the Supreme Court filled that gap in Federal Express

Corp. v. Holowecki.       552 U.S. 389 (2008).           There, the court held that an EEOC Intake

Questionnaire can constitute a “charge” if it contains three elements: (1) an allegation of age

discrimination; (2) the name of the charged party; and, critically, (3) “a request for the agency to
take remedial action to protect the employee’s rights or otherwise settle a dispute between the

employer and the employee.” Id. at 402. As to that last element, it must appear to the “objective

observer” that “the filer requests the agency to activate its machinery and remedial processes . . . .”

Id.

       Plaintiff’s Intake Questionnaire easily satisfies the standard set forth in Holowecki. Like

the filer in Holowecki, Plaintiff’s Questionnaire—including his two-page statement appended

thereto—contains the following basic factual information: Plaintiff’s name, address, and phone

number, as well as those of his employer; an allegation that he and others were the victims of age

discrimination; the number of persons employed by his employer; and a statement that he had not

sought the assistance of any other government agency regarding the matter. Compare id. at 404

with Pl.’s Opp’n to Def.’s Mot., ECF No. 11, Ex. A., ECF No. 11-2 [hereinafter Intake

Questionnaire], at 2, 4, 6–7.

       Additionally, and most importantly, Plaintiff unequivocally requested that the agency

“activate its machinery and remedial processes.” Holowecki, 552 U.S. at 402. Plaintiff checked

“Box 2” on the Intake Questionnaire, which provides: “I want to file a charge of discrimination,

and I authorize the EEOC to look into the discrimination I described above. I understand that the

EEOC must give the employer . . . that I accuse of discrimination information about the charge,

including my name.” Intake Questionnaire at 4. That fact is arguably dispositive. Following

Holowecki, the EEOC revised its intake questionnaire to include “Box 2,” so as “to require

claimants to check a box to request that the EEOC take remedial action.” Hildebrand v. Allegheny

County, 757 F.3d 99, 113 (3d Cir. 2014). The Third Circuit in Hildebrand held that “an employee

who completes the Intake Questionnaire and checks Box 2 unquestionably files a charge of

discrimination.” Id. (emphasis added); accord Leftwich v. Gallaudet Univ., 878 F. Supp. 2d 81,



                                                  2
91–92 (D.D.C. 2012) (finding that intake questionnaire qualified as a charge where the employee

had checked a box similar to “Box 2”). Thus, Plaintiff’s unqualified checking of “Box 2” is itself

a request for action.

        But there is more. Plaintiff concluded his two-page statement with an express call for the

agency to act:      “I am requesting that the EEOC investigate the claims contained in this

supplement.” Intake Questionnaire at 7. That sentence unambiguously calls on the EEOC to act

on his complaint. Accordingly, Plaintiff’s Intake Questionnaire qualifies as a “charge” for the

ADEA’s 300-day limitations period.

                                                       II.

        The cases Defendant relies upon are all readily distinguishable. See Def.’s Mem. at 6–9;

see also Def.’s Reply to Pl.’s Opp’n, ECF No. 13, at 2–6. Defendant’s heavy reliance on Dyson

v. District of Columbia is misplaced, as Dyson, though decided after Holowecki, does not even

mention that binding authority. See generally 808 F. Supp. 2d 84 (D.D.C. 2011). 1 Dyson therefore

carries no persuasive force. Additionally, Marshall v. Honeywell Tech. Solutions, Inc., is wholly

inapt. 598 F. Supp. 2d 57 (D.D.C. 2009). There, the intake form suffered from “significant

deficiencies,” such as failing to name the employer; identifying the petitioner as under the age of

40, thereby taking himself outside of the ADEA’s coverage; and missing “any detailed description

of the discriminatory conduct.” Id. at 61. The Intake Questionnaire here does not suffer from

these shortcomings. Finally, Minter v. District of Columbia is readily distinguishable, as the

employee in that case “did not attach a letter or separate document to the questionnaire expressing

her intention to file a claim,” but instead expressly asked only to “consult with a[n] EEO Specialist



1
 The Circuit’s decision in Dyson v. District of Columbia does not help Defendant either, as that decision did not
address whether the employee’s intake questionnaire qualified as a “charge” under Holowecki. See generally 710
F.3d 415 (D.C. Cir. 2013).

                                                       3
regarding the possible filing of charges.” 62 F. Supp. 3d 149, 163 (D.D.C. 2014) (internal

quotation marks omitted) (emphasis in original). Plaintiff, by contrast, expressly asked the EEOC

to “investigate the claims contained in this supplement.”

                                               III.

       In summary, Plaintiff’s Intake Questionnaire meets the definition of “charge” as interpreted

by the Supreme Court in Holowecki. Accordingly, his claim is timely. Defendant’s Motion to

Dismiss is therefore denied.




Dated: December 17, 2018                                     Amit P. Mehta
                                                      United States District Judge




                                                4